Citation Nr: 0527534	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Complaints of blurry vision and light sensitivity, noted 
once in-service, are shown to have been acute and transitory, 
and resolved without objective residual pathology.

2.  Post-service evidence is negative for a current diagnosis 
related to a bilateral eye disorder for which compensation 
can be granted.

3.  A chronic psychiatric disorder was not shown in service 
or for years thereafter.

4.  The medical evidence does not show that the veteran's 
current bipolar disorder is associated with military service 
or any incident therein.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  An acquired psychiatric disorder, claimed as a bipolar 
disorder, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Bilateral Eye 
Disorder

Service medical records show that the veteran was treated on 
one occasion in June 1994 for blurred vision and sensitivity 
to light after spending the previous day at the beach without 
sunglasses.  The diagnosis was photokerato conjunctivitis vs. 
solar retinopathy.  

A follow-up ophthalmology note reflected a diagnosis of 
bilateral corneal epithelial defect.  He was prescribed eye 
ointment and pain medication.  The following day, the 
military physician noted that the veteran was markedly 
improved but not yet normal.  There was no further follow-up 
treatment for any complaints related to conjunctivitis, 
retinopathy, or a corneal epithelial defect.  

In November 1994, the veteran sought treatment for a many 
years history of blurred vision, and eye strain with 
distance.  Physical examination revealed that the cornea, 
lenses, lids, lashes, conjunctiva, iris, and sclera were all 
clear.  The clinical assessment was astigmatic, right eye, 
myopic and astigmatic, left eye.  The examiner noted that 
there was no ocular pathology.  The veteran was fitted for 
glasses that same month.  

The service separation examination report dated in August 
1996 shows a normal clinical assessment of the veteran's 
eyes.  Distant vision was reported as 20/25 and 20/20 in the 
right and left eyes, respectively, and far vision was noted 
to be 20/20 bilaterally.  Based on the above, the Board finds 
no evidence of a chronic eye disorder during military duty.

Post-service medical evidence shows no current eye 
symptomatology which is compensable for VA purposes.  
Specifically, in a January 2001 VA outpatient treatment 
record, it was reported that the veteran was establishing 
care at the Dallas VA Medical Center.  He complained that he 
was unable to renew his drivers license because he could not 
read the last line of the chart.  He denied acute change in 
his visual acuity.  The final diagnosis was "decreased 
visual acuity - no acute changes."  

A June 2002 private medical record reflects that the veteran 
had no problems with his eyes.  The pupils were equal, round, 
and reactive to light, and there was no ptosis, no proptosis, 
and no nystagmus.  Visual acuity was reported as 20/30, 
bilaterally.  Additional private and VA medical records were 
reviewed but show no complaints of, treatment for, or 
diagnosis related to the eyes.

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notwithstanding the veteran's claim of a bilateral eye 
disorder, the Board finds that there was no evidence of a 
chronic eye disorder in service, and no current diagnosis 
related to any eye disorder which can be compensated by VA.  
Therefore, the claim is denied.

To the extent that the veteran's complaints relate to 
worsening vision, the Board notes that congenital or 
developmental defects and refractive error of the eye, among 
other things, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  Because 
complaints of defective vision are simply refractory errors 
of the eyes, a claim based on diminished vision cannot be 
sustained as a matter of law.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as a Bipolar Disorder

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder of any 
kind.  While the service separation examination made no 
particular reference to a psychiatric evaluation, the 
examiner noted that the veteran was in "excellent health."  
Moreover, the veteran self-reported no complaints of 
depression, excessive worry, trouble sleeping, or nervous 
trouble of any sort.  Therefore, the Board finds no evidence 
of a chronic psychiatric disorder during military service.  

In August 2002, the veteran filed a claim for a bipolar 
disorder.  He indicated that the disability began in 2002 and 
this is essentially borne out by the post-service medical 
evidence.  Of note, in a January 2001 outpatient treatment 
record establishing VA medical care in Dallas, the veteran 
indicated that he felt well, had been married for four years, 
had three children, and denied depression, anxiety, or memory 
loss.  He was alert and oriented and there was no psychiatric 
diagnosis indicated.  

However, it appears that the veteran was hospitalized in 
December 2001 with a diagnosis of bipolar disorder.  While 
the December 2001 records are not associated with the claims 
file, a July 2002 VA note reviewing the veteran's past 
medical history suggested the onset of his "mania" as early 
as 2000.  Nonetheless, there is no question that the veteran 
was hospitalized in January 2002 and again in June 2002 for 
bipolar disorder, manic, and ethanol and marijuana 
dependency.

Nonetheless, there is no evidence of the onset of the 
veteran's psychiatric disorder during active duty.  Rather, 
the evidence indicates that his psychiatric complaints 
started as early as 2000, some 4+ years after military 
service.  Thus, the multi-year gap between separation from 
service and psychiatric complaints fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current psychiatric diagnosis to active military service, 
despite the veteran's contentions to the contrary.    

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

The Board has considered the veteran's contention that he has 
experienced psychiatric complaints since separation from 
service.  Although the veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a psychiatric disorder during 
active duty or until several years after service.  He lacks 
the medical expertise to offer an opinion as to the diagnosis 
of current pathology, as well as to medical causation of any 
current disability.  In the absence of competent, credible 
evidence of a chronic disability in service, lack of 
continuity of relevant symptomatology, the absence of a 
medical nexus, service connection is not warranted for an 
acquired psychiatric disorder.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2002, prior to the initial adjudication of the 
claims.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The September 2002 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
the claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the January 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested but 
failed to report for a personal hearing at the RO.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, because no current compensable eye disability is 
shown, no medical opinion is needed.  Further, the medical 
evidence fails to establish a medical nexus between the 
veteran's current psychiatric complaints and military 
service.  Therefore, the Board finds that the available 
medical evidence is sufficient for adequate determinations 
and the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a 
bilateral eye disorder is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as a bipolar disorder, 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


